         Case 1:14-cv-14176-ADB Document 668 Filed 07/02/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR
                         THE DISTRICT OF MASSACHUSETTS
                                 BOSTON DIVISION


STUDENTS FOR FAIR ADMISSIONS, INC.,

                              Plaintiff,

       v.

PRESIDENT AND FELLOWS OF HARVARD                          Civil Action No. 1:14-cv-14176-ADB
COLLEGE (HARVARD CORPORATION),

                              Defendant.



                       NOTICE OF WITHDRAWAL OF COUNSEL

       Pursuant to Local Rule 83.5.2(c), attorney Daniel Winik withdraws his appearance pro

hac vice as counsel for President and Fellows of Harvard College in this matter. After July 3,

2019, Mr. Winik will no longer be associated with Wilmer Cutler Pickering Hale and Dorr LLP.

All other counsel who have entered appearances for President and Fellows of Harvard College

will remain as counsel of record.

                                                            Respectfully submitted,

                                                            /s/ Daniel Winik
                                                            Daniel Winik (pro hac vice)
                                                            WILMER CUTLER PICKERING
                                                              HALE AND DORR LLP
                                                            1875 Pennsylvania Ave. NW
                                                            Washington, D.C. 20006
                                                            Tel: (202) 663-6000
                                                            Fax: (202) 663-6363
                                                            daniel.winik@wilmerhale.com

Dated: July 2, 2019                                         Counsel for Defendant President and
                                                            Fellows of Harvard College




                                                1
         Case 1:14-cv-14176-ADB Document 668 Filed 07/02/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                       /s/ Daniel Winik
                                                       Daniel Winik
